UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 7, 2012 HEELYS, INC. (Exact name of registrant as specified in its charter) Delaware 001-33182 75-2880496 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 3200 Belmeade Drive, Suite100, Carrollton, Texas 75006 (Address of principal executive offices and zip code) (214) 390-1831 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On June 7, 2012, Heelys,Inc. (the “Company”) held its Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, the Company’s stockholders were asked to consider and vote upon the following two proposals: (1)to elect eight directors to our Board of Directors to hold office until the 2013 annual meeting of stockholders or until their successors are duly elected and qualified; and (2)to ratify the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2012. On the record date of April 12, 2012, there were 27,571,052 shares of the Company’s common stock issued and outstanding and entitled to vote at the Annual Meeting, if represented. For each proposal, the results of stockholder voting were as follows: 1. Election of director nominees to serve as directors, for a term which expires at the annual meeting of stockholders in 2013 or until their successors are duly elected and qualified: Votes For Votes Withheld Jerry R. Edwards Patrick F. Hamner Thomas C. Hansen Gary L. Martin N. Roderick McGeachy, III Glenn M. Neblett Ralph T. Parks Richard F. Strup 2. Ratification of the appointment of Grant Thornton LLP to serve as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2012: Votes For Votes Against Abstain 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Heelys,Inc. Date: June 8, 2012 By: /s/ Barbara A. Nagy Barbara A. Nagy Corporate Secretary 3
